Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The amendments to claims 1-17 have successfully addressed the previous rejection of those claims under 35 USC 112(a).
Regarding independent claim 1, the cited prior art at least does not teach or render obvious, in the context of the claim, a gamma block configured to receive first to i-th initial voltages wherein i is an integer of 1 or more, to output first to i-th pairs of intermediate voltages by amplifying the first to i-th initial voltages, respectively, and to output first to i-th gamma voltages to the first source group by buffering the first to i-th pairs of intermediate voltages respectively.
Regarding independent claim 11, the cited prior art at least does not teach or render obvious, in the context of the claim, wherein the gamma voltage generator includes first to i-th gamma voltage amplifiers configured to respectively receive first to i-th initial voltages, to respectively output first to i-th pairs of intermediate voltages by respectively amplifying the first to i-th initial voltages, and to respectively output the first to i-th gamma voltages by respectively buffering the first to i-th pairs of intermediate voltages.
The reasons for allowance of claims 18-20 were provided in the previous Office Action.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692